DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 23, 2021 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-9, 11-12, and 18-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2006/0110997 to Snowden in view of USPN. 8,216,646 to Flippin and USPN. 4,041,203 to Brock which is incorporated by reference.
Regarding Claims 1-5, 7-9, 11-12, and 18-28
Snowden teaches a nonwoven sheet suitable for use in various applications such as infection control products and medically oriented items such as surgical drapes (Snowden, abstract, paragraphs [0006] and [0022]). Snowden teaches that the nonwoven composite comprises a spunbond/meltblown/spunbond or spunbond/meltblown/meltblown/spunbond configuration wherein the spunbond fibers have an average diameter between 7 and 20 
Snowden teaches that the fibers may be polyolefin (Id., claim 1) but does not specifically teach that the fibers are a homopolymer, random copolymer, block copolymer or blends thereof. However, Snowden teaches that the laminates are formed as described in Brock, which is incorporated by reference. Brock teaches that the fibers are formed of polypropylene homopolymer (Brock, abstract, examples, column 3, lines 23-38). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the laminates of Snowden utilizing propylene fibers as taught by Brock, motivated by the desire to form a conventional laminate including demonstrably suitable fibers based on the totality of teachings of Snowden and incorporated teachings of Brock.
	Snowden does not appear to teach the inclusion of a binder, and therefore also does not teach the relative amounts of binder, antistatic agent and fluorochemical used. However, Flippin teaches a treated fabric comprising a nonwoven fabric substrate and a coating composition disposed directly on both surfaces of the fabric comprising 0.5 to 4% of a fluorochemical, 0.1 to 4% of an antistatic component and 0.5 to 35% of a binder such as an acrylic polymer (Flippin, abstract, column 4, lines 1-41). This results in relative ratios of 0.01:1 to 8:1 fluorochemical:binder, 0:1 to 8:1 antistatic:binder and 8:1 to 0.025:1 antistatic:fluorochemical which overlaps the claimed ranges. Flippin teaches that the coating 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the composite structure of Snowden and to include the binder, fluorochemical and antistatic components in the amounts taught by Flippin, motivated by the desire to form a conventional non-woven composite having suitable water repellency, microbial resistance, antistatic and formability properties. 
	Regarding the alcohol repellency of the fabric, although the prior art does not disclose the alcohol repellency of the fabric being at least 7 as measured by the harmonized test method WSP 80.8, that the static decay is about 0.5 seconds, or that a hydrohead is from about 80mbar to about 90mbar, the claimed properties naturally flow from the structure in the prior art since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
2144.04]. 

6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snowden in view of Flippin and Brock as applied to claims 1-4, 7-12, 18-23, 25 and 27-28 above, in view of US Pub No. 2007/0131892 to Valenti. 
Regarding Claims 6
	The prior art combination teaches the use of stain resistant fluorochemical components but does specify a preferred C4, C6, C8 or C10 structure. However, Valenti teaches a stain repellent fabric treatment comprising fluorochemical, wherein the stain resistant fluorochemical may be a C4 type fluorochemical (Valenti, abstract, paragraph [0021], claim 3). Valenti teaches that the use of such fluorochemicals results in oil repellency, water repellency, stain resistance and stain release properties simultaneously to a substrate (Id., paragraph [0009]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the treated fabric of the prior art combination and to use a C4 type fluorochemical as taught by Valenti, motivated by the desire to form a conventional stain repellant fabric using demonstrably suitable fluorochemical types, which result in oil repellency, water repellency, stain resistance and stain release properties simultaneously to said fabric.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT A TATESURE whose telephone number is (571)272-5198. The examiner can normally be reached Monday-Friday 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 5712727783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.